Citation Nr: 0210192	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  99-15 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for right ankle 
disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, attorney-
at-law


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from March 1949 to June 1952.  

This matter came to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  When the 
case was before the Board in November 2000, it was remanded 
for additional development.  While the veteran's case was in 
remand status, the RO granted service connection for 
degenerative changes of the right hip as secondary to 
service-connected right ankle disability and also granted a 
total rating based on unemployability due to service-
connected disabilities.  The issue of an increased rating for 
right ankle disability was returned to the Board for further 
appellate review in August 2002.

The Board notes that in a December 1998 letter, the veteran's 
representative raised claims for increased ratings for the 
veteran's remaining service-connected disabilities and also 
requested a separate compensable rating for vascular 
insufficiency of the veteran's left forearm.  The RO has not 
yet addressed these claims, and they are therefore referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's right ankle disability is productive of 
limitation of motion, to include limitation due to pain, but 
the ankle is not ankylosed, and nonunion of the tibia or 
fibula is not present.


CONCLUSION OF LAW

The criteria for an increased rating for right ankle 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5262, 5270 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Review of the record reveals that service connection for 
residuals of a fracture of the right internal malleolus, with 
a disability evaluation of 10 percent, was granted in 
December 1952.  The veteran submitted a claim for increase in 
June 1998.

At a March 1999 VA examination, the veteran related that he 
had twisted his right ankle during a training exercise in 
1951.  He claimed that cold and damp weather aggravated his 
pain, and indicated that he was unable to walk on a hard 
surface for long periods.  He complained of pain in his low 
back and right hip.  The examiner noted that the veteran did 
not wear a brace or corrective shoes, or use crutches or a 
cane.  The veteran reported that he could no longer 
participate in the recreational activities he once enjoyed.  
He stated that he had retired from truck driving at age 65, 
two years previously.  On physical examination, the veteran 
walked with a limp.  Examination of the right ankle revealed 
no scars, swelling or warmth.  The ankle was not tender.  
There was marked limitation of motion on active dorsiflexion, 
plantar flexion, inversion and eversion.  Passive range of 
motion was also markedly limited.  X-rays of the right ankle 
revealed no evidence of acute fracture, dislocation or joint 
effusion.  There was moderate to severe degenerative change 
at the tibiotalor joint, with joint space narrowing, bony 
sclerosis and osteophyte formation.  The radiologist opined 
that the X-ray findings might represent the sequelae of 
previous trauma.  The impression was traumatic and 
degenerative arthritis of the right ankle.   

In a June 1999 rating decision, the evaluation for the 
veteran's right ankle disability was increased to 30 percent, 
effective June 8, 1998.  

A July 1999 VA orthopedic clinic note shows that fusion of 
the veteran's right ankle was discussed, but that the 
veteran's current medications were providing relief.  The 
diagnosis was post-traumatic osteoarthritis of the right 
ankle.

A March 2001 statement from the veteran indicates that the 
only treatment he had received was through VA.  In June 2001, 
the veteran submitted a statement indicating that he had no 
further evidence to submit.  He further stated that he knew 
of no evidence to be obtained in support of his claim, and 
requested that his claim be decided based on the evidence of 
record.

A VA examination was conducted in June 2001.  The veteran 
reported that he had experienced trouble with his right ankle 
since an injury in 1951.  He indicated that walking, standing 
and weightbearing aggravated his pain.  He stated that his 
current medication helped with pain control.  He described 
his right ankle pain as sharp and indicated that he felt most 
comfortable sitting or laying down.  He described weakness in 
the right ankle, and noted that any weightbearing worsened 
the pain.  He identified laying down and medications as 
alleviating factors and increased activity as an aggravating 
factor.  The veteran reported that he worked part time as a 
truck driver and that he had given up driving on a full time 
basis because of joint pain.  He indicated that the pain in 
his ankle was worse and that it interfered with his daily 
activities.  

On physical examination, the veteran leaned to the right with 
weightbearing on the right.  Swelling was noted on the medial 
aspect of the right ankle.  The ankle was also tender on its 
lateral aspect.  Range of motion revealed dorsiflexion from 5 
to 10 degrees with pain, and plantar flexion to 10 degrees.  
The examiner's diagnosis was post-traumatic arthritis of the 
right ankle.  X-rays revealed severe degenerative changes 
with osteophyte formation, joint space narrowing and bony 
sclerosis.  There were multiple ossific fragments inferior to 
the medial malleolus, which were thought to be sequelae of 
previous trauma.  A small joint effusion was present.  There 
was no evidence of acute fracture or dislocation.  The 
impression was moderate degenerative change, right ankle, 
probably sequelae of previous trauma, and small right ankle 
joint effusion.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO in 
March 2002.  The Board notes that the veteran has been 
apprised of the evidence necessary to substantiate his claim, 
and was invited to submit or identify additional evidence.  
The RO scheduled a VA examination of the veteran's disability 
and has obtained VA treatment records.  Neither the veteran 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  The Board is also unaware of any additional evidence 
or information that could be obtained to substantiate the 
claim.

In sum, the facts relevant to this claim have been properly 
developed and no further action is required to comply with 
the provisions of the VCAA or the implementing regulations.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion. 38 
C.F.R. § 4.71, Plate II (2000).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's right ankle disability is currently evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262, which 
allows for a 30 percent rating where there is malunion of the 
tibia or fibula with marked knee or ankle disability.  A 
higher rating of 40 percent is warranted under this code if 
there is nonunion of the tibia or fibula with loose motion, 
requiring a brace.  

Under Diagnostic Code 5270, ankylosis of the ankle warrants a 
30 percent evaluation where the ankylosis is in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
zero and 10 degrees.  A rating of 40 percent under this 
diagnostic code is warranted where the ankylosis is in 
plantar flexion at more than 40 degrees or in dorsiflexion at 
more than 10 degrees or with abduction, adduction, inversion 
or eversion deformity.  

On review of the merits of this claim, the Board finds that 
the veteran's right ankle disability is appropriately rated 
as 30 percent disabling.  While the evidence reveals that the 
veteran suffers from marked limitation of motion and pain on 
motion and use, those symptoms are addressed by the criteria 
under which the disability is currently rated.  There is no 
evidence of nonunion of the tibia with loose motion, nor is 
there evidence that the veteran's right ankle requires a 
brace.   

The Board has considered whether a higher rating is warranted 
under any other potentially applicable diagnostic code but 
has determined that the veteran's ankle disability would not 
be more appropriately rated under any other diagnostic code.  
In this regard, the Board notes that the evidence does not 
show, nor does the veteran contend, that his right ankle is 
ankylosed.  Further, a rating exceeding 30 percent is not 
available under any other code pertaining to the ankle.

Therefore, the Board must conclude that the currently 
assigned evaluation of 30 percent is appropriate for the 
veteran's right ankle disability.  The Board has considered 
application of the benefit-of-the-doubt doctrine with respect 
to this matter but finds that there is no approximate balance 
of positive and negative evidence such as to warrant its 
application.  The preponderance of the evidence is against 
the veteran's claim for increase.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability.  In addition, the 
manifestations of the disability are those clearly 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of the case for extra-
schedular consideration is not warranted.


ORDER

Entitlement to an increased rating for right ankle disability 
is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

